Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s Amendments and remarks 07/02/2021. It is noted the current patent application was field 08/30/2019; which claims foreign priority to 18192330.1, filed 09/03/2018.  Claim(s) 1-10 are pending. Claim(s) 1 and 10 are independent claims. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

            Reason for Allowance
Claims 1-10 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Chen et al., (“US 20180188039 A1” filed 12/28/2017 [hereinafter “Chen”], relates to map updating using registered data on the surrounding environment from environment sensors and positioned data from consumer-grade satellite positioning arrangements [Para(s) 5, 50-51, 57-60]. However Chen fails to show " the cross-correlating pairs of submaps sharing area segments... using the information from the pairwise cross-correlation of submaps for optimizing each submaps offset relative a full map of the surrounding environment and merging the submaps into the full map of the surrounding environment” as claims, in light of the remarks filed 07/02/2021 pages 6-8, also see the current specification in Paragraph(s) 15, 66 and Fig. 2.

Browning et al., (“US 20180005407 A1” filed 06/30/2017 [hereinafter “Browning”] relates to a submap information processing system (SIPS); can utilize submaps which individually represent a corresponding road segment of a road network such as a representation of a segment of a roadway that encompass a block, or a number of city blocks where each submap has multiple types of data sets, represented known information and attributes of an area surrounding the corresponding road segment. ... and allow the vehicle to responsively and safely navigate through the corresponding road segment [Para(s) 22 and 62]. However Brown fails to show "the cross-correlating pairs of submaps sharing area segments... using the information from the pairwise cross-correlation of submaps for optimizing each submaps offset relative a full map of the surrounding environment and merging the submaps into the full map of the surrounding environment” as claims, in light of the remarks filed 07/02/2021 pages 6-8, also see the current specification in Paragraph(s) 15, 66 and Fig. 2.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, “the cross-correlating pairs of submaps sharing area segments... using the information from the pairwise cross-correlation of submaps for optimizing each submaps offset relative a full map of the surrounding environment and merging the submaps into the full map of the surrounding environment” as claims, in light of the remarks filed 07/02/2021 pages 6-8, also see the current specification in Paragraph(s) 15, 66 and Fig. 2.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177